DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §102(a)(1), applicant amended all independent claims by incorporating limitations from an indicated allowable dependent claim. 

The amended independent claims define a sequence steps of generating a translation unit bilingual corpus at a sub-sentence level based on a sentence separated bilingual corpus. The independent claims also define particular information included in the generated translation unit bilingual corpus. The claimed invention defined by each of independent claims is sufficient to distinguish with prior art of the record. The rejection under §102 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Taeksoo Lee on 11/03/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

	1. (Currently Amended) A simultaneous interpretation system using a translation unit bilingual corpus, the simultaneous interpretation system comprising:
a microphone configured to receive an utterance of a user;
a memory in which a program for recognizing the utterance of the user and generating a translation result is stored; and
a processor configured to execute the program stored in the memory,
wherein the processor executes the program so as to convert the received utterance of the user into text, store the text in a speech recognition buffer, perform recognition of translation unit with respect to the text on the basis of a learning model for translation unit recognition, and in response to the translation unit recognition being completed, generate a translation result corresponding to the translation unit on the basis of a translation model for translation performance, 
wherein the processor generates the translation unit bilingual corpus from a sentence separated bilingual corpus, the translation unit bilingual corpus including at least one of (i) sub-sentence translation unit segmentation information for distinguishing each sub-sentence translation unit and (ii) sentence segmentation information for distinguishing each sentence translation unit, and the processor learns the learning model and the translation model on the basis of the generated translation unit bilingual corpus,
wherein the processor performs word alignment on words corresponding to each other between a source language and a target language with respect to the sentence separated bilingual corpus, recognizes a translation unit on the basis of syntax information of at least one of the source language and the target language subjected to the word alignment, and adjusts a word order of the target language on the basis of the recognized translation unit with respect to the word aligned result so as to generate the translation unit bilingual corpus. 

2. (Original) The simultaneous interpretation system of claim 1, further comprising an output unit including at least one of a loudspeaker configured to output the translation result as a speech and a display configured to output the translation result on a screen.

3. (Canceled) 

4. (Currently Amended) The simultaneous interpretation system of claim 1, wherein[[,]] the source language is Korean and [[a]] the target language is English[[,]] 

5. (Original) The simultaneous interpretation system of claim 4, wherein, when a partial dependency tree of a verb or a noun in a result of dependency structure parsing of the source language has a word length longer than or equal to a predetermined word length, the processor recognizes the partial dependency tree as the translation unit.

6. (Previously Presented) The simultaneous interpretation system of claim 5, wherein, when a nearby translation unit generated by the recognized translation unit has a word length shorter than the predetermined word length, the processor excludes a currently recognized translation unit candidate and recognizes a partial dependency tree arranged later as a translation unit representing a candidate for translation.

7. (Original) The simultaneous interpretation system of claim 4, wherein the processor performs a post-processing process of generating an ending corresponding to the target language whose word order is adjusted so as to generate the translation unit bilingual corpus.

sub-sentence translation unit segmentation point and a sentence segmentation point with respect to a word stream entering the speech recognition buffer on the basis of the sub-sentence translation unit segmentation information and the sentence segmentation information, and adds a translation unit divided by the sub-sentence translation unit segmentation point and the sentence segmentation point to a translation unit buffer.  

9. (Currently Amended) The simultaneous interpretation system of claim 8, wherein the processor recognizes the sub-sentence translation unit segmentation point and the sentence segmentation point for a current position on the basis of word information of words input into the speech recognition buffer up to a current point of time and information about n look-ahead words.

10. (Currently Amended) 
A simultaneous interpretation system using a translation unit bilingual corpus, the simultaneous interpretation system comprising:
a microphone configured to receive an utterance of a user;
a memory in which a program for recognizing the utterance of the user and generating a translation result is stored; and
a processor configured to execute the program stored in the memory,
wherein the processor executes the program so as to convert the received utterance of the user into text, store the text in a speech recognition buffer, perform recognition of translation unit with respect to the text on the basis of a learning model for translation unit recognition, and in response to the translation unit recognition being completed, generate a translation result corresponding to the translation unit on the basis of a translation model for translation performance,
wherein the processor generates the translation unit bilingual corpus from a sentence separated bilingual corpus, the translation unit bilingual corpus including at least one of (i) sub-sentence translation unit segmentation information for distinguishing each sub-sentence translation unit and (ii) sentence segmentation information for distinguishing each sentence translation unit, and the processor learns the learning model and the translation model on the basis of the generated translation unit bilingual corpus,


11. (Original) The simultaneous interpretation system of claim 10, wherein, when a partial dependency tree including a verb- or noun-dependent word in a result of dependency structure parsing of the target language has a word or syntactic word length longer than or equal to a predetermined word length, the processor recognizes the partial dependency tree as the translation unit.

12. (Currently Amended) The simultaneous interpretation system of claim 11, wherein the processor recognizes a sub-sentence translation unit segmentation point including a translation unit beginning point and a translation unit ending point and a sentence segmentation point with respect to a remaining sentence buffer that stores an incoming word stream as a result of the speech recognition, 
wherein the processor is configured to:
recognize the translation unit ending point and the sentence segmentation point for a current position on the basis of word information of words input into the remaining sentence buffer up to a current point of time and information about n look-ahead words, and
while using the sub-sentence translation unit segmentation point as an ending point,
recognize the translation unit beginning point on the basis of word information of words before the ending point and information about n look-ahead words.

13. (Original) The simultaneous interpretation system of claim 12, wherein the processor adds a translation unit that is recognized in the remaining sentence on the basis of the translation unit ending point and the translation unit beginning point to a translation unit accumulation result recognized up to a previous point of time so as to generate a translation unit accumulation result 

14. (Original) The simultaneous interpretation system of claim 13, wherein the processor performs translation on the translation unit accumulation result recognized up to the current point of time and removes a translation result of the translation unit accumulation result recognized up to the previous point of time from the translation on the translation unit accumulation result recognized up to the current point of time so as to generate a translation result of the currently recognized translation unit.

15. (Currently Amended) A simultaneous interpretation method using a translation unit bilingual corpus, the simultaneous interpretation method comprising:
receiving an utterance of a user;
converting the received utterance of the user into text and storing the text in a speech recognition buffer;
performing recognition of translation unit with respect to the text on the basis of a learning model for translation unit recognition; 
in response to the translation unit recognition being completed, generating a translation result corresponding to the translation unit on the basis of a translation model for translation performance;
generating the translation unit bilingual corpus from a sentence separated bilingual corpus, the translation unit bilingual corpus including at least one of (i) sub-sentence translation unit segmentation information for distinguishing each sub-sentence translation unit and (ii) sentence segmentation information for distinguishing each sentence translation unit; and  
learning the learning model and the translation model on the basis of the generated translation unit bilingual corpus,
wherein the generating of the translation unit bilingual corpus includes: 
performing word alignment on words corresponding to each other between a source language and a target language with respect to the sentence separated bilingual corpus;
recognizing a translation unit on the basis of syntax information of at least one of the source language and the target language subjected to the word alignment; and
adjusting at least one of a word order of the source language and a word order of the target language on the basis of the recognized translation unit with respect to the word aligned result so as to generate the translation unit bilingual corpus.

16. (Canceled) 

17. (Currently Amended) The simultaneous interpretation method of claim 15 [[16]], wherein the performing of the translation unit recognition with respect to the speech recognition text on the basis of the learning model for translation unit recognition includes:
recognizing a sub-sentence translation unit segmentation point, a sentence segmentation point, and a translation unit beginning point with respect to text stored in the speech recognition buffer on the basis of the sub-sentence translation unit segmentation information and the sentence segmentation information; and 
adding a translation unit divided by the sub-sentence translation unit segmentation point, the sentence segmentation point, and the translation unit beginning point to a translation unit buffer.


Allowable Subject Matter
Claims 1-2, 4-15 and 17 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659